Per Curiam.
We think there was enough in the evidence offered on behalf of claimant to make a prima facie case showing an implied contract. The order of the Surrogate’s Court should, therefore, be reversed on the law and facts and the matter remitted for a new hearing. Since the question was not raised, we express no opinion as to whether the provisions of article 12-A of the Real Property Law  relating to real estate brokers are applicable to claimant. All concur. Present —Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ. Decree reversed on the law and facts and matter remitted to the Surrogate’s Court for a new hearing, with costs to appellant to abide event.